81,7(' 67$7(6 ',675,&7 &2857
                            )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                        
67 9,1&(17¶6 0(',&$/ &(17(5           
                                        
                        3ODLQWLII      
                                        
        Y                                           &LYLO $FWLRQ 1R  $%-
                                        
6</9,$ 0 %85:(//                      
in her official capacity as             
Secretary of Health and Human Services 
                                        
                        'HIHQGDQW      
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                  0(025$1'80 23,1,21

       3ODLQWLII 6W 9LQFHQW¶V 0HGLFDO &HQWHU KDV EURXJKW WKLV DFWLRQ DJDLQVW GHIHQGDQW 6\OYLD 0

%XUZHOO LQ KHU RIILFLDO FDSDFLW\ DV 6HFUHWDU\ RI +HDOWK DQG +XPDQ 6HUYLFHV ³++6´ VHHNLQJ

MXGLFLDO UHYLHZ RI WKH GLVPLVVDO RI SODLQWLII¶V DSSHDO RI D 0HGLFDUH UHLPEXUVHPHQW GHWHUPLQDWLRQ

&RPSO >'NW  @ 6SHFLILFDOO\ SODLQWLII DOOHJHV WKDW WKH 3URYLGHU 5HLPEXUVHPHQW 5HYLHZ %RDUG

³WKH %RDUG´ HUUHG ZKHQ LW GHWHUPLQHG WKDW LW ZDV UHTXLUHG WR GLVPLVV SODLQWLII¶V DSSHDO ± ZKLFK

ZDV UHFHLYHG RQH GD\ ODWH ± DV XQWLPHO\ ZKHQ WKH UHJXODWLRQV VWDWH RQO\ WKDW ³WKH %RDUG may´

GLVPLVV D ODWHILOHG DSSHDO Id.  ±  7KH SDUWLHV KDYH ILOHG FURVVPRWLRQV IRU VXPPDU\

MXGJPHQW ZKLFK KDYH EHHQ IXOO\ EULHIHG 3O¶V 0RW IRU 6XPP - >'NW  @ ³3O¶V 0RW´ 0HP

RI 3 	 $ LQ 6XSS RI 3O¶V 0RW >'NW  @ ³3O¶V 0HP´ 'HI¶V &URVV0RW IRU 6XPP - 	

2SS WR 3O¶V 0RW >'NW  @ ³'HI¶V 0RW´@ 0HP LQ 6XSS RI 'HI¶V 0RW >'NW  @ ³'HI¶V

0HP´

       %HFDXVH WKH UHOHYDQW UHJXODWLRQV DQG UXOHV PDNH FOHDU WKDW WKH %RDUG ³PD\´ ± QRW ³PXVW´ ±

GLVPLVV DQ DSSHDO LI D SURYLGHU IDLOV WR PHHW D ILOLQJ GHDGOLQH WKH &RXUW DJUHHV ZLWK SODLQWLII WKDW

WKH %RDUG¶V FRQFOXVLRQ WKDW LW ZDV UHTXLUHG WR GLVPLVV WKH DSSHDO ZDV QRW LQ DFFRUGDQFH ZLWK ODZ
DQG PXVW EH VHW DVLGH See  86&  $ $FFRUGLQJO\ WKH &RXUW ZLOO GHQ\ GHIHQGDQW¶V

PRWLRQ IRU VXPPDU\ MXGJPHQW DQG JUDQW SODLQWLII¶V PRWLRQ RQ &RXQW , DQG UHPDQG WKLV PDWWHU WR

WKH DJHQF\ IRU IXUWKHU SURFHHGLQJV FRQVLVWHQW ZLWK WKLV RSLQLRQ

                                        %$&.*5281'

       7KH IROORZLQJ IDFWV DUH QRW LQ GLVSXWH 3ODLQWLII LV D KRVSLWDO HOLJLEOH WR SDUWLFLSDWH LQ WKH

0HGLFDUH SURJUDP ZKLFK UHLPEXUVHV SDUWLFLSDQWV IRU WKH RSHUDWLQJ FRVWV RI FHUWDLQ LQSDWLHQW

KRVSLWDO VHUYLFHV &RPSO    7KRVH UHLPEXUVHPHQWV DUH FDOFXODWHG EDVHG RQ D QXPEHU RI

IDFWRUV XVLQJ D PDWKHPDWLFDO IRUPXOD Id.  ± $ SURYLGHU WKDW LV GLVVDWLVILHG ZLWK WKH

UHLPEXUVHPHQW GHWHUPLQDWLRQ PD\ DSSHDO WR WKH %RDUG ZLWKLQ  GD\V RI UHFHLYLQJ QRWLFH RI LWV

UHLPEXUVHPHQW DPRXQW Id.  

       ,Q WKLV FDVH SODLQWLII WLPHO\ DSSHDOHG IURP D UHLPEXUVHPHQW GHWHUPLQDWLRQ DQG RQ -DQXDU\

  WKH %RDUG HVWDEOLVKHG D VFKHGXOH RI SURFHHGLQJV IRU WKH DSSHDO ZKLFK UHTXLUHG SODLQWLII WR

VXEPLW D ILQDO SRVLWLRQ SDSHU QR ODWHU WKDQ 6HSWHPEHU   &RPSO  ± see also 6HSW

  %RDUG /HWWHU ([ $ WR &RPSO >'NW  @ ³%RDUG /HWWHU´ DW  2Q $XJXVW  

RQH GD\ EHIRUH WKH SRVLWLRQ SDSHU ZDV GXH SODLQWLII VHQW WKH %RDUG D FRS\ RI LWV SRVLWLRQ SDSHU ³YLD

836 JXDUDQWHHG RYHUQLJKW GHOLYHU\ VHUYLFH´ &RPSO   +RZHYHU RQ 6HSWHPEHU   836

LQIRUPHG SODLQWLII WKDW ³WKH SRVLWLRQ SDSHU ZRXOG QRW EH GHOLYHUHG RQ WKDW GD\ GXH WR D ODWH 836

WUDLOHU DUULYDO GHOD\LQJ WKH GHOLYHU\´ Id.   see also 836 5HFHLSW ([ % WR &RPSO >'NW  

@ DW  6R SODLQWLII HPDLOHG D FRS\ RI WKH SRVLWLRQ SDSHU WR WKH 'LUHFWRU RI WKH %RDUG¶V 'LYLVLRQ

RI -XULVGLFWLRQ DQG &DVH 0DQDJHPHQW WKDW GD\ &RPSO   see also 6HSW   (PDLO ([ &

WR &RPSO >'NW  @ 7KH SRVLWLRQ SDSHU ZDV GHOLYHUHG E\ 836 RQ 6HSWHPEHU   DQG WKH

%RDUG UHFHLYHG LW WKH VDPH GD\ &RPSO    see also 836 5HFHLSW DW 




                                                 
        ,Q D OHWWHU GDWHG 6HSWHPEHU   WKH %RDUG QRWLILHG SODLQWLII WKDW LW KDG GLVPLVVHG LWV

DSSHDO ³IRU IDLOXUH WR WLPHO\ ILOH WKH ILQDO SRVLWLRQ SDSHU´ %RDUG /HWWHU DW  &LWLQJ WR  &)5

  DQG %RDUG 5XOH  WKH %RDUG H[SODLQHG WKDW ³>W@KH DSSOLFDEOH UHJXODWLRQ DQG UXOH

SURYLGH WKDW WKH %RDUG LV WR GLVPLVV DQ DSSHDO LI WKH 3URYLGHU GRHV QRW WLPHO\ ILOH LWV SRVLWLRQ SDSHU´

Id. DW  see also id. DW  ³7KH ODQJXDJH LQ WKH %RDUG UXOH LV FOHDU WKDW DQ DSSHDO ZLOO EH GLVPLVVHG

LI D SRVLWLRQ SDSHU LV QRW WLPHO\ ILOHG´

        3ODLQWLII LQLWLDWHG WKLV DFWLRQ RQ 1RYHPEHU   VHHNLQJ MXGLFLDO UHYLHZ RI WKH %RDUG¶V

GHFLVLRQ WR GLVPLVV LWV DSSHDO &RPSO 7KH FRPSODLQW FRQWDLQV WKUHH FRXQWV ,Q &RXQW , SODLQWLII

DUJXHV WKDW WKH %RDUG¶V GLVPLVVDO GHFLVLRQ ZDV LQFRQVLVWHQW ZLWK WKH UHOHYDQW UHJXODWLRQV DQG WKH

%RDUG¶V UXOHV EHFDXVH WKRVH UXOHV ³VWDWH WKDW WKH %RDUG may GLVPLVV DQ DSSHDO ZKHQ WKH SRVLWLRQ

SDSHU LV QRW WLPHO\ ILOHG´ QRW WKDW LW must GR VR Id.   6R SODLQWLII DOOHJHV WKH %RDUG¶V GHFLVLRQ

ZDV FRQWUDU\ WR ODZ DQG PXVW EH VHW DVLGH SXUVXDQW WR WKH $GPLQLVWUDWLYH 3URFHGXUH $FW ³$3$´

 86&  $ Id.   ,Q &RXQW ,, EHFDXVH ³>W@KH %RDUG¶V UXOHV GR QRW H[SOLFLWO\ SURKLELW

ILOLQJ RI SRVLWLRQ SDSHUV LQ HOHFWURQLF IRUPDW´ SODLQWLII PDLQWDLQV WKDW GHIHQGDQW DFWHG DUELWUDULO\

DQG FDSULFLRXVO\ LQ YLRODWLRQ RI WKH $3$ E\ GLVPLVVLQJ WKH DSSHDO GHVSLWH WKH IDFW WKDW WKH SRVLWLRQ

SDSHU ³ZDV WLPHO\ ILOHG HOHFWURQLFDOO\´ Id.  ± $QG LQ &RXQW ,,, SODLQWLII DUJXHV WKDW WKH

%RDUG FDQQRW UHO\ RQ LWV UXOH ZKLFK OLVWV WKH SHUPLVVLEOH PHWKRGV RI VXEPLWWLQJ GRFXPHQWV WR WKH

%RDUG DV D EDVLV IRU GLVPLVVLQJ SODLQWLII¶V DSSHDO EHFDXVH WKDW UXOH ZDV QRW OLVWHG RU SXEOLVKHG LQ

WKH )HGHUDO 5HJLVWHU DQG ZDV QRW VXEMHFW WR QRWLFH DQG FRPPHQW UXOHPDNLQJ Id.  ±

        3ODLQWLII ILOHG LWV PRWLRQ IRU VXPPDU\ MXGJPHQW RQ 0D\   3O¶V 0RW DQG GHIHQGDQW

ILOHG LWV FRPELQHG RSSRVLWLRQ DQG FURVVPRWLRQ WZR PRQWKV ODWHU 'HI¶V 0RW 3ODLQWLII ILOHG LWV




     7KH %RDUG¶V 5XOHV FDQ EH DFFHVVHG DW KWWSVZZZFPVJRY5HJXODWLRQVDQG*XLGDQFH
5HYLHZ%RDUGV355%5HYLHZ'RZQORDGV355%58/(6BBBSGI
                                                   
UHSO\ RQ $XJXVW   3O¶V 0HP LQ 2SS WR 'HI¶V 0RW 	 5HSO\ LQ 6XSS RI 3O¶V 0RW >'NW

 @ ³3O¶V 5HSO\´ DQG GHIHQGDQW ILOHG LWV FURVVUHSO\ RQ 2FWREHU   'HI¶V 5HSO\ LQ

6XSS RI 'HI¶V 0RW >'NW  @ ³'HI¶V 5HSO\´

                                    67$1'$5' 2) 5(9,(:

           8QGHU WKH $3$ D FRXUW PXVW ³KROG XQODZIXO DQG VHW DVLGH DJHQF\ DFWLRQ ILQGLQJV DQG

 FRQFOXVLRQV´ WKDW DUH ³DUELWUDU\ FDSULFLRXV DQ DEXVH RI GLVFUHWLRQ RU RWKHUZLVH QRW LQ

 DFFRUGDQFH ZLWK ODZ´  86&  $ LQ H[FHVV RI VWDWXWRU\ DXWKRULW\ id.  & RU

 ³ZLWKRXW REVHUYDQFH RI SURFHGXUH UHTXLUHG E\ ODZ´ id.  ' +RZHYHU WKH VFRSH RI

 UHYLHZ LV QDUURZ See Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.

  86    7KH DJHQF\¶V GHFLVLRQ LV SUHVXPHG WR EH YDOLG see Citizens to Preserve

 Overton Park, Inc. v. Volpe  86    DQG WKH FRXUW PXVW QRW ³VXEVWLWXWH LWV

 MXGJPHQW IRU WKDW RI WKH DJHQF\´ State Farm  86 DW  $ FRXUW PXVW EH VDWLVILHG

 WKRXJK WKDW WKH DJHQF\ KDV ³H[DPLQH>G@ WKH UHOHYDQW GDWD DQG DUWLFXODWH>G@ D VDWLVIDFWRU\

 H[SODQDWLRQ IRU LWV DFWLRQ LQFOXGLQJ D UDWLRQDO FRQQHFWLRQ EHWZHHQ WKH IDFWV IRXQG DQG WKH FKRLFH

 PDGH´ Alpharma, Inc. v. Leavitt  )G   '& &LU  TXRWLQJ State Farm  86

 DW 

                                            $1$/<6,6

,        3ODLQWLII GLG QRW IDLO WR H[KDXVW DQ\ PDQGDWRU\ DGPLQLVWUDWLYH UHPHG\ SULRU WR
          LQLWLDWLQJ WKLV DFWLRQ

          ,Q LWV FURVVPRWLRQ IRU VXPPDU\ MXGJPHQW GHIHQGDQW DSSHDUV WR DUJXH WKDW SODLQWLII IDLOHG

WR H[KDXVW LWV DGPLQLVWUDWLYH UHPHGLHV SULRU WR EULQJLQJ WKLV ODZVXLW See 'HI¶V 0RW DW ±

6SHFLILFDOO\ LW GLUHFWV WKH &RXUW WR %RDUG 5XOH  ZKLFK SURYLGHV

                 8SRQ ZULWWHQ PRWLRQ GHPRQVWUDWLQJ JRRG FDXVH WKH %RDUG PD\ UHLQVWDWH D
                 FDVH GLVPLVVHG IRU IDLOXUH WR FRPSO\ ZLWK %RDUG SURFHGXUHV    ,I WKH
                 GLVPLVVDO ZDV IRU IDLOXUH WR ILOH ZLWK WKH %RDUG D UHTXLUHG SRVLWLRQ

                                                  
               SDSHU    WKH PRWLRQ IRU UHLQVWDWHPHQW PXVW DV D SUHUHTXLVLWH LQFOXGH WKH
               UHTXLUHG ILOLQJ EHIRUH WKH %RDUG ZLOO FRQVLGHU WKH PRWLRQ

%RDUG 5XOH  'HIHQGDQW VWDWHV WKDW ³3ODLQWLII IDLOHG WR ILOH D ZULWWHQ PRWLRQ WR VHHN D JRRG

FDXVH H[FHSWLRQ´ DQG LW DUJXHV WKDW ³5XOH  SURYLGHV WKDW SURYLGHUV PXVW VHHN VXFK DQ H[FHSWLRQ

E\ ILOLQJ D ZULWWHQ PRWLRQ GHPRQVWUDWLQJ JRRG FDXVH IRU UHLQVWDWHPHQW RI WKH FDVH´ 'HI¶V 0HP

DW 

        7KLV DUJXPHQW UDLVHV D TXHVWLRQ DERXW SODLQWLII¶V H[KDXVWLRQ RI DGPLQLVWUDWLYH UHPHGLHV

ZKLFK PLJKW DIIHFW WKH &RXUW¶V MXULVGLFWLRQ %HFDXVH ³FRXUWV KDYH DQ µREOLJDWLRQ WR GHWHUPLQH

ZKHWKHU VXEMHFWPDWWHU MXULVGLFWLRQ H[LVWV¶ DV D SUHOLPLQDU\ PDWWHU´ United States v. Miranda 

)G   '& &LU  TXRWLQJ Arbaugh v. Y&H Corp.  86    WKH

&RXUW ZLOO UHVROYH WKLV LVVXH EHIRUH SURFHHGLQJ WR WKH PHULWV RI SODLQWLII¶V FRPSODLQW $QG LW

FRQFOXGHV WKDW WKH UHOHYDQW %RDUG UXOHV GR QRW LPSRVH D PDQGDWRU\ UHTXLUHPHQW WKDW D SURYLGHU

VHHN UHLQVWDWHPHQW WKURXJK D ZULWWHQ PRWLRQ EHIRUH ILOLQJ VXLW LQ IHGHUDO FRXUW

        ³>:@KHUH WKH $3$ DSSOLHV´ DV LQ WKLV FDVH ³DQ DSSHDO WR µVXSHULRU DJHQF\ DXWKRULW\¶ LV D

SUHUHTXLVLWH WR MXGLFLDO UHYLHZ only ZKHQ H[SUHVVO\ UHTXLUHG E\ VWDWXWH RU ZKHQ DQ DJHQF\ UXOH

UHTXLUHV DSSHDO EHIRUH UHYLHZ DQG WKH DGPLQLVWUDWLYH DFWLRQ LV PDGH LQRSHUDWLYH SHQGLQJ WKDW

UHYLHZ´ Darby v. Cisneros  86    ,Q RWKHU ZRUGV ³DEVHQW D VWDWXWRU\ RU

UHJXODWRU\ UHTXLUHPHQW WR WKH FRQWUDU\ FRXUWV KDYH QR DXWKRULW\ WR UHTXLUH SHWLWLRQHUV VHHNLQJ

MXGLFLDO UHYLHZ RI D ILQDO DJHQF\ DFWLRQ WR IXUWKHU H[KDXVW DGPLQLVWUDWLYH SURFHGXUHV´ CSX

Transp., Inc. v. Surface Transp. Bd.  )G   '& &LU  FLWLQJ Darby  86



        +HUH QRWKLQJ LQ WKH %RDUG¶V UXOHV RU LQ WKH UHJXODWLRQV H[SUHVVO\ UHTXLUHV D SURYLGHU WR ILOH

D UHLQVWDWHPHQW PRWLRQ SULRU WR EULQJLQJ VXLW LQ IHGHUDO FRXUW )LUVW ZKLOH LW LV WUXH WKDW %RDUG 5XOH

 SURYLGHV D PHFKDQLVP IRU VHHNLQJ UHLQVWDWHPHQW RI DQ DSSHDO YLD D ZULWWHQ PRWLRQ

                                                  
GHPRQVWUDWLQJ JRRG FDXVH 5XOH  LPSOLHV WKDW VXFK D PRWLRQ LV QRW UHTXLUHG LW SURYLGHV WKDW

³>D@ 3URYLGHU may UHTXHVW UHLQVWDWHPHQW RI DQ LVVXHV RU FDVH ZLWKLQ WKUHH \HDUV IURP WKH GDWH RI

WKH %RDUG¶V GHFLVLRQ WR GLVPLVV WKH LVVXHVFDVH´ %RDUG 5XOH  HPSKDVLV DGGHG 1RZKHUH

HOVH LQ WKH %RDUG 5XOHV LV WKHUH DQ\ LQGLFDWLRQ WKDW D UHLQVWDWHPHQW UHTXHVW LV D PDQGDWRU\

SUHUHTXLVLWH WR VHHNLQJ MXGLFLDO UHYLHZ RI WKH %RDUG¶V GLVPLVVDO RI DQ DSSHDO

       ,Q IDFW LW DSSHDUV WKDW VXFK D GLVPLVVDO GHFLVLRQ LV ILQDO DQG DSSHDODEOH XQOHVV WKH 6HFUHWDU\

RI ++6 LQWHUYHQHV

               $ GHFLVLRQ RI WKH %RDUG VKDOO EH ILQDO XQOHVV WKH 6HFUHWDU\ RQ KLV RZQ
               PRWLRQ DQG ZLWKLQ  GD\V DIWHU WKH SURYLGHU RI VHUYLFHV LV QRWLILHG RI WKH
               %RDUG¶V GHFLVLRQ UHYHUVHV DIILUPV RU PRGLILHV WKH %RDUG¶V GHFLVLRQ
               3URYLGHUV VKDOO KDYH WKH ULJKW WR REWDLQ MXGLFLDO UHYLHZ RI DQ\ ILQDO GHFLVLRQ
               RI WKH %RDUG RU RI DQ\ UHYHUVDO DIILUPDQFH RU PRGLILFDWLRQ E\ WKH
               6HFUHWDU\ E\ D FLYLO DFWLRQ FRPPHQFHG ZLWKLQ  GD\V RI WKH GDWH RQ ZKLFK
               QRWLFH RI DQ\ ILQDO GHFLVLRQ E\ WKH %RDUG RU RI DQ\ UHYHUVDO DIILUPDQFH RU
               PRGLILFDWLRQ E\ WKH 6HFUHWDU\ LV UHFHLYHG

 86&  RRI 7KLV VWDWXWH ZKLFK HVWDEOLVKHV WKH %RDUG GRHV QRW GLVFXVV WKH

UHLQVWDWHPHQW SURYLVLRQ LQ WKH %RDUG¶V UXOHV DQG LW GRHV QRW LPSRVH DQ\ ILQDOLW\ UHTXLUHPHQW RQ D

%RDUG GHFLVLRQ SULRU WR DSSHDO RWKHU WKDQ WKH RQH UHODWLQJ WR WKH 6HFUHWDU\ RI ++6

       7KHUH LV QR LQGLFDWLRQ LQ WKH UHFRUG WKDW WKH 6HFUHWDU\ UHYHUVHG DIILUPHG RU PRGLILHG WKH

%RDUG¶V GHFLVLRQ GLVPLVVLQJ SODLQWLII¶V DSSHDO DQG VR LW DSSHDUV WR WKH &RXUW WKDW WKH GLVPLVVDO

GHFLVLRQ ZDV ILQDO IRU SXUSRVHV RI VHHNLQJ MXGLFLDO UHYLHZ $QG ZKHUH DV KHUH WKHUH LV QR

³VWDWXWRU\ RU UHJXODWRU\ UHTXLUHPHQW WR WKH FRQWUDU\´ WKH &RXUW FDQQRW IRUFH SODLQWLII ³WR IXUWKHU

H[KDXVW DGPLQLVWUDWLYH SURFHGXUHV´ EHIRUH SHUPLWWLQJ LW WR VHHN MXGLFLDO UHYLHZ RI WKDW ILQDO DJHQF\

DFWLRQ See CSX Transp.  )G DW  7KH IDFW WKDW SODLQWLII FRXOG KDYH VRXJKW UHLQVWDWHPHQW

EXW FKRVH QRW WR LV WKHUHIRUH QRW D EDU WR LQLWLDWLQJ WKLV DFWLRQ DQG WKH &RXUW PD\ SURSHUO\ H[HUFLVH

MXULVGLFWLRQ RYHU WKLV GLVSXWH




                                                  
,,    7KH %RDUG¶V UHDGLQJ RI WKH DSSOLFDEOH UHJXODWLRQV DQG UXOHV ZDV FRQWUDU\ WR ODZ

       ,Q LWV GHFLVLRQ OHWWHU WKH %RDUG H[SODLQHG WKDW VLQFH SODLQWLII¶V SRVLWLRQ SDSHU ZDV GXH RQ

6HSWHPEHU   EXW ZDV QRW UHFHLYHG XQWLO WKH QH[W GD\ WKH %RDUG KDG QR FKRLFH EXW WR GLVPLVV

SODLQWLII¶V DSSHDO ³IRU IDLOXUH WR WLPHO\ ILOH WKH ILQDO SRVLWLRQ SDSHU´ %RDUG /HWWHU DW  7KH %RDUG

EDVHG LWV FRQFOXVLRQ RQ WZR SURYLVLRQV LW ODLG RXW LQ IXOO LQ LWV OHWWHU ±  &)5  E DQG

%RDUG 5XOH  Id. DW ± 7KH %RDUG H[SODLQHG WKDW WKH ³UHJXODWLRQ DQG UXOH SURYLGH WKDW WKH

%RDUG LV WR GLVPLVV DQ DSSHDO LI WKH 3URYLGHU GRHV QRW WLPHO\ ILOH LWV SRVLWLRQ SDSHU´ Id. )XUWKHU

WKH %RDUG VWDWHG ³>W@KH ODQJXDJH LQ WKH %RDUG UXOH LV FOHDU WKDW DQ DSSHDO ZLOO EH GLVPLVVHG LI D

SRVLWLRQ SDSHU LV QRW WLPHO\ ILOHG´ Id. DW 

       7KH SUREOHP IRU GHIHQGDQW LV WKDW WKH %RDUG¶V UHDGLQJ RI WKH UHJXODWLRQ DQG WKH UXOH LV

FOHDUO\ FRXQWHU WR WKH SODLQ ODQJXDJH RI WKRVH SURYLVLRQV 7KH DSSOLFDEOH UHJXODWLRQ  &)5

 E SURYLGHV

               E ,I D SURYLGHU IDLOV WR PHHW D ILOLQJ GHDGOLQH RU RWKHU UHTXLUHPHQW
               HVWDEOLVKHG E\ WKH %RDUG LQ D UXOH RU RUGHU WKH %RDUG may ±

                        'LVPLVV WKH DSSHDO ZLWK SUHMXGLFH

                        ,VVXH DQ RUGHU UHTXLULQJ WKH SURYLGHU WR VKRZ FDXVH ZK\ WKH
                       %RDUG VKRXOG QRW GLVPLVV WKH DSSHDO RU

                        7DNH DQ\ RWKHU UHPHGLDO DFWLRQ LW FRQVLGHUV DSSURSULDWH

 &)5  E HPSKDVLV DGGHG 6LPLODUO\ %RDUG 5XOH  VWDWHV

               )DLOXUH WR WLPHO\ ILOH WKH SRVLWLRQ SDSHUV may UHVXOW LQ GLVPLVVDO RI WKH FDVH
               RU DQ\ RI WKH DFWLRQV XQGHU  &)5  

%RDUG 5XOH  HPSKDVLV DGGHG

       7KH ODQJXDJH RI WKHVH WZR SURYLVLRQV LV SODLQO\ SHUPLVVLYH QRW PDQGDWRU\ ± HDFK GLUHFWV

WKDW WKH %RDUG may GLVPLVV DQ XQWLPHO\ DSSHDO QRW WKDW LW LV UHTXLUHG WR GR VR ,Q RWKHU ZRUGV WKH




                                                  
%RDUG¶V FRQFOXVLRQ WKDW LW ZDV UHTXLUHG WR GLVPLVV SODLQWLII¶V DSSHDO DV XQWLPHO\ ILOHG LV QRW LQ

DFFRUGDQFH ZLWK ODZ DQG PXVW EH VHW DVLGH See  86&  $

       'HIHQGDQW GRHV QRW PHDQLQJIXOO\ GLVSXWH WKDW WKH %RDUG PLVUHDG DQG PLVDSSOLHG WKH SODLQ

ODQJXDJH RI WKH JRYHUQLQJ SURYLVLRQV ,QVWHDG LW DSSHDUV WR WDNH WKH ³QR KDUP QR IRXO´ DSSURDFK

LW DUJXHV WKDW EHFDXVH WKH HQG UHVXOW ± WKH GLVPLVVDO RI SODLQWLII¶V DSSHDO DV XQWLPHO\ ± ³ZDV

DXWKRUL]HG E\ WKH %RDUG¶V UXOHV DQG UHJXODWLRQV´ WKH GHFLVLRQ VKRXOG EH XSKHOG 'HI¶V 0HP DW

± ,Q VXSSRUW GHIHQGDQW FLWHV WR FDVHV LQ ZKLFK FRXUWV KDYH DIILUPHG ³>W@KH %RDUG¶V DXWKRULW\

WR GLVPLVV FDVHV IRU IDLOXUH WR ILOH D SRVLWLRQ SDSHU´ LQ D WLPHO\ PDQQHU Id. FROOHFWLQJ FDVHV

       ,W LV XQGLVSXWHG WKDW WKH %RDUG KDV WKH GLVFUHWLRQ WR GLVPLVV DQ DSSHDO ZKHUH D SURYLGHU IDLOV

WR PHHW DQ HVWDEOLVKHG GHDGOLQH SXUVXDQW WR  &)5  E DQG %RDUG 5XOH  7KH

SUREOHP IRU GHIHQGDQW LV WKDW WKH %RDUG¶V GHFLVLRQ ZDV QRW SUHPLVHG RQ DQ H[HUFLVH RI WKDW

GLVFUHWLRQ LW ZDV WKH UHVXOW RI WKH %RDUG¶V FRQFOXVLRQ WKDW LW ZDV REOLJDWHG E\ WKRVH SURYLVLRQV WR

GLVPLVV SODLQWLII¶V DSSHDO See %RDUG /HWWHU DW  ³7KH DSSOLFDEOH UHJXODWLRQ DQG UXOH SURYLGH WKDW

WKH %RDUG LV WR GLVPLVV DQ DSSHDO LI WKH 3URYLGHU GRHV QRW WLPHO\ ILOH LWV SRVLWLRQ SDSHU´

       ³>$@ UHYLHZLQJ FRXUW LQ GHDOLQJ ZLWK D GHWHUPLQDWLRQ RU MXGJPHQW ZKLFK DQ DGPLQLVWUDWLYH

DJHQF\ DORQH LV DXWKRUL]HG WR PDNH PXVW MXGJH WKH SURSULHW\ RI VXFK DFWLRQ VROHO\ E\ WKH JURXQGV

LQYRNHG E\ WKH DJHQF\´ SEC v. Chenery Corp.  86    ³,I WKRVH JURXQGV DUH

LQDGHTXDWH RU LPSURSHU WKH FRXUW LV SRZHUOHVV WR DIILUP WKH DGPLQLVWUDWLYH DFWLRQ E\ VXEVWLWXWLQJ



       ,Q LWV UHSO\ GHIHQGDQW DWWHPSWV WR VXSSRUW LWV FRQWHQWLRQ WKDW ³WKH %RDUG¶V LQWHUSUHWDWLRQ RI
WKH DSSOLFDEOH UHJXODWLRQV DQG UXOHV ZDV FRUUHFW´ 'HI¶V 5HSO\ DW  E\ UHO\LQJ RQ WKH 6XSUHPH
&RXUW¶V GHFLVLRQ LQ Thomas Jefferson University v. Shalala ZKLFK KHOG WKDW DQ DJHQF\¶V
LQWHUSUHWDWLRQV RI LWV RZQ UHJXODWLRQV DUH HQWLWOHG WR ³VXEVWDQWLDO GHIHUHQFH´ 'HI¶V 5HSO\ DW 
FLWLQJ  86    %XW LQ WKDW FDVH WKH 6XSUHPH &RXUW DOVR QRWHG WKDW WKH DJHQF\¶V
LQWHUSUHWDWLRQ ZLOO QRW EH JLYHQ FRQWUROOLQJ ZHLJKW LI ³LW LV SODLQO\ HUURQHRXV RU LQFRQVLVWHQW ZLWK
WKH UHJXODWLRQ´ RU LI DQ ³DOWHUQDWLYH UHDGLQJ LV FRPSHOOHG E\ WKH UHJXODWLRQ¶V SODLQ ODQJXDJH.´
Shalala  86 DW  TXRWLQJ Bowles v. Seminole Rock & Sand Co.  86   
DQG Gardebring v. Jenkins  86   
                                                  
ZKDW LW FRQVLGHUV WR EH D PRUH DGHTXDWH RU SURSHU EDVLV´ Id. +HUH LW LV FOHDU WKDW WKH JURXQGV IRU

WKH DJHQF\ GHFLVLRQ ZHUH LPSURSHU WKH %RDUG FRQFOXGHG WKDW LW ZDV UHTXLUHG E\ WKH UHOHYDQW UXOHV

DQG UHJXODWLRQV WR GLVPLVV SODLQWLII¶V DSSHDO DV XQWLPHO\ ZKHQ WKRVH SURYLVLRQV LQGLFDWH WKDW

GLVPLVVDO LV RQO\ SHUPLWWHG QRW WKDW LW LV PDQGDWRU\ 7KH IDFW WKDW WKH %RDUG FRXOG KDYH LQ DQ

H[HUFLVH RI LWV GLVFUHWLRQ GLVPLVVHG SODLQWLII¶V DSSHDO LV RI QR FRQVHTXHQFH ³>D@Q DJHQF\ DFWLRQ

KRZHYHU SHUPLVVLEOH DV DQ H[HUFLVH RI GLVFUHWLRQ FDQQRW EH VXVWDLQHG µZKHUH LW LV EDVHG QRW RQ WKH

DJHQF\¶V RZQ MXGJPHQW EXW RQ DQ HUURQHRXV YLHZ RI WKH ODZ¶´ Sea-Land Serv., Inc. v. Dep’t of

Transp.  )G   '& &LU  TXRWLQJ Prill v. NLRB  )G   '& &LU

 7KH %RDUG¶V GHFLVLRQ ZDV WKHUHIRUH SODLQO\ FRQWUDU\ WR ODZ DQG LW PXVW EH VHW DVLGH 




       7KH SDUWLHV VKRXOG QRW UHDG WKH &RXUW¶V UHFLWDWLRQ RI WKLV SULQFLSOH DV DQ H[SUHVVLRQ RI DQ\
RSLQLRQ RQ ZKHWKHU LW ZDV SURSHU IRU WKH %RDUG WR H[HUFLVH LWV GLVFUHWLRQ WR UHMHFW WKH GD\ODWH
SOHDGLQJ XQGHU WKHVH FLUFXPVWDQFHV
       %HFDXVH WKH &RXUW ILQGV WKDW SODLQWLII LV HQWLWOHG WR VXPPDU\ MXGJPHQW RQ &RXQW , LW ZLOO
QRW UHDFK WKH UHPDLQLQJ FRXQWV RI WKH FRPSODLQW 7KH &RXUW REVHUYHV KRZHYHU WKDW SODLQWLII¶V
FODLP LQ &RXQW ,, ± WKDW ³>W@KH %RDUG¶V UXOHV GR QRW H[SOLFLWO\ SURKLELW WKH ILOLQJ RI SRVLWLRQ SDSHUV
LQ HOHFWURQLF IRUPDW´ DQG VR LW ZDV DUELWUDU\ DQG FDSULFLRXV IRU WKH %RDUG WR KDYH UHMHFWHG LWV
HOHFWURQLF ILOLQJ see &RPSO  ± ± LV XQSHUVXDVLYH %RDUG 5XOH  SURYLGHV

               'RFXPHQWV PD\ EH VXEPLWWHG WR WKH %RDUG LQ DQ\ RQH RI WKH IROORZLQJ ZD\V
                  x %\ UHJXODU PDLO WKH 8QLWHG 6WDWHV 3RVWDO 6HUYLFH 8636
                  x %\ H[SUHVV RU RYHUQLJKW PDLO E\ D QDWLRQDOO\UHFRJQL]HG QH[WGD\
                    FRXULHU VXFK DV 8636¶ ([SUHVV 0DLO )HGHUDO ([SUHVV 836 '+/
                    HWF
                  x %\ KDQG RU FRXULHU

%RDUG 5XOH  %\ PRGLI\LQJ WKH OLVW RI VXEPLVVLRQ PHWKRGV ZLWK WKH SKUDVH ³DQ\ RQH RI WKH
IROORZLQJ ZD\V´ WKH 5XOH LQGLFDWHV WKDW RQO\ RQH RI WKRVH WKUHH ZD\V LV DFFHSWDEOH %HFDXVH
HOHFWURQLF ILOLQJ LV QRW LQFOXGHG LQ WKH OLVW WKH &RXUW FDQ RQO\ FRQFOXGH WKDW WKH %RDUG PHDQW WR
H[FOXGH LW DV D SHUPLVVLEOH PHDQV RI ILOLQJ See, e.g. Adirondack Med. Ctr. v. Sebelius  )G
  '& &LU  GLVFXVVLQJ ³WKH FDQRQ RI expressio unius est exclusio alterius WKH
H[SUHVVLRQ RI RQH LV WKH H[FOXVLRQ RI RWKHUV´
                                                  
                                       &21&/86,21

       %HFDXVH WKH %RDUG¶V DSSOLFDWLRQ RI WKH UHOHYDQW UHJXODWLRQ DQG LWV RZQ UXOHV ZDV FRQWUDU\

WR WKH SODLQ ODQJXDJH RI WKRVH SURYLVLRQV WKH &RXUW ILQGV WKDW SODLQWLII LV HQWLWOHG WR VXPPDU\

MXGJPHQW RQ &RXQW ,     7KH &RXUW ZLOO WKHUHIRUH JUDQW SODLQWLII¶V PRWLRQ LQ SDUW DQG GHQ\

GHIHQGDQW¶V PRWLRQ DQG UHPDQG WKLV PDWWHU WR WKH DJHQF\ IRU IXUWKHU SURFHHGLQJV

       $ VHSDUDWH RUGHU ZLOO LVVXH




                                            $0< %(50$1 -$&.621
                                            8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( 2FWREHU  




                                               